DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140110730, hereinafter “Lee”) in view of Lee (US 20140306247, hereinafter “Lee2”).
Regarding claim 1, Lee discloses that a semiconductor device comprising:
a substrate 170 (Fig. 1);

a first pad 171 and a second pad 173 disposed on edge parts of the substrate;
a first wiring line electrically 121-124 connecting the first pad 171 to at least one of the plurality of semiconductor structures;
a second wiring line 125 electrically connecting the second pad 172 to at least one of the plurality of semiconductor structures; and
a first insulating layer 151, 155, 156 disposed between the first wiring line and the second wiring line: and
a wavelength conversion layer disposed on the plurality of semiconductor structures (para. 0131, Fig. 30, note: encapsulate with phosphor as being a wavelength conversion layer), wherein the plurality of semiconductor structures 101 & 103 are disposed to be spaced apart from each other in a first direction and a second direction (Fig. 1, x & y directions) the first direction x and the second direction y cross each other, wherein each of the plurality of semiconductor structures includes a first conductive semiconductor layer 112  a second conductive semiconductor layer116, and an active layer 114 disposed between the first conductive semiconductor layer 112 and the second conductive semiconductor layer 116 (Fig. 13), wherein the first wiring line includes:
a first through part 126 electrically connected to a respective semiconductor structure through the active layer, the second conductive semiconductor layer, and the first insulating layer (Fig. 12);

a first connecting part (a part between the first end part and the through part) connecting the first through part to the first end part, wherein the second wiring line includes:
a connection part 125 disposed on a second electrode of the respective semiconductor structure; and
a second end part 125 (a the end of element 125) extending toward a second edge part of the substrate further than  a second line extending from a second outer surface opposite to the first outer surface of  the respective semiconductor structure (Fig. 1A), wherein the first pad 171 includes a first region (a bottom of column shape) electrically connected to the first end part of the first wiring through the first insulating layer, and a second region protruding from the first edge part of the substrate by extending from the first region (Fig. 1A, note: a top of column shape), and wherein the second pad 173 includes a first region (a bottom) electrically connected to the second end part of the second wiring, and a second region (a top) protruding from the second edge part of the substrate by extending from the first region.
Lee fails to teach a separation distance between the plurality of semiconductor structures is in a range of 5 um to 40 um, and a thickness of the wavelength conversion layer is in a range of 1 um to 50 um, and a first through part electrically connected to a first electrode of a respective semiconductor structure.
However, Lee2 suggests that a first through part electrically connected to a first electrode 33 of a respective semiconductor structure (Fig. 2).

Lee & Lee2 fail to specify a separation distance between the plurality of semiconductor structures is in a range of 5 um to 40 um, and a thickness of the wavelength conversion layer is in a range of 1 um to 50 um.
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain separation distance and thickness of the wavelength conversion layer, because it would have been to obtain a certain separation distance and thickness of the wavelength conversion layer to achieve enhance desirable semiconductor devices by controlling separation distance and thickness of the wavelength conversion layer.
Reclaim 2, Lee & Lee2 discloses that thickness of the wavelength conversion layer 40 (Lee, Fig. 15) is greater than a thickness of the semiconductor structure.
Reclaim 3, Lee & Lee2 fail to specify that in the plurality of semiconductor structures, a ratio of a width of the semiconductor structure in the first direction to the separation distance between the plurality of semiconductor structures is 1:8 to 6:1.

Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain ratio of a width of the semiconductor structure in the first direction to the separation distance between the plurality of semiconductor structures, because it would have been to obtain a certain ratio of a width of the semiconductor structure in the first direction to the separation distance between the plurality of semiconductor structures to achieve desirable semiconductor device by adjusting ratio.
Reclaim 4, Lee & Lee2 fail to specify thickness of the wavelength conversion layer is in a range of 10 um to 30 um, and an average diameter of wavelength conversion particles is in a range of 1 um to 20 um. 
However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain ratio of a width of the semiconductor structure in the first direction to the separation distance between the plurality of semiconductor structures, because it would have been to obtain a certain thickness of the wavelength conversion layer & an average diameter (D50) of wavelength conversion particles is in a range of 1 um to 20 um between the plurality of semiconductor structures to achieve desirable semiconductor device by adjusting a width of the semiconductor structure in the first direction to the separation distance between the plurality of semiconductor structures, because it would have been to  & an average diameter (D50) of wavelength conversion particles is in a range of 1 um to 20 um.
Reclaim 9, Lee & Lee2 disclose that the semiconductor structure further includes a plurality of holes having a predetermined depth from the second conductive semiconductor layer toward the first conductive semiconductor layer, and the plurality of holes are disposed to face the substrate (Fig. 1, Lee).
Reclaim 10, Lee & Lee 2 disclose that a protective layer 30 disposed to partially expose the first conductive semiconductor layer 11 and the second conductive semiconductor layer 12 between the substrate 70 and the semiconductor structure 10, wherein the first region of the first pad is electrically connected to the second end part of the second wiring through the protective layer (Fig. 2, Lee2).
Reclaim 11, Lee & Lee 2 disclose that the first electrode 33 and the second electrode 81 are disposed on the first conductive semiconductor layer 13 and the second conductive semiconductor layer 12, respectively, exposed due to the protective layer 30 (Lee2, Fig. 1A).
Reclaim 12, Lee & Lee 2 disclose that the first electrode is disposed in at least one of the plurality of holes (Lee2, Fig. 1A).
Reclaim 13, Lee & Lee 2 disclose that the first wiring line and the second wiring line are disposed to extend from the first electrode and the second electrode, respectively (Lee in view of Lee2).
Reclaim 14, Lee & Lee 2 disclose that first electrode is disposed on the first conductive semiconductor layer which is exposed due to the protective layer (Lee2, Fig. 1A).

Reclaim 17. (Previously Presented) The semiconductor device of claim 1, wherein the plurality of first pads and the plurality of second pads are disposed along the edge part of the substrate.
Reclaim18, Lee & Lee 2 disclose that the plurality of semiconductor devices are disposed in a center of the plurality of first pads and the plurality of second pads (Lee in view of Lee2).
Reclaim 19, Lee & Lee 2 disclose that the first pad and the second pad are disposed above the substrate to surround the semiconductor structure at side portions of the semiconductor structure (Lee. Fig. 1).
Regarding claim 20, Lee & Lee 2 disclose that a head lamp comprising:
a circuit board including a plurality of electrode patterns;
a semiconductor device disposed on the circuit board; and
a lens covering the semiconductor device, wherein the semiconductor device includes a substrate, a plurality of semiconductor structures disposed at a center portion of the substrate, a plurality of first pads and a plurality of second pads disposed on edge parts of the substrate, a first wiring line electrically connecting the first pad to at least one of the plurality of semiconductor structures, a second wiring line electrically connecting the second pad to at least one of the plurality of semiconductor structures, and a wavelength conversion layer disposed on the plurality of semiconductor structures, wherein the plurality of semiconductor structures are disposed to be spaced apart from each other in a first direction and a second direction, the first direction and the second direction cross each other, a separation distance between the 
a first through part 121 (Lee, Fig. 1 or 1 A) electrically connected to a first electrode 33 (Lee2, Fig. 2) of a respective semiconductor structure through the active layer, the second conductive semiconductor layer, and the first insulating layer:
a first end part 121 extending toward a first edge part of the substrate further than a first line extending from a first outer surface of the respective semiconductor structure; and 
a first connecting part 121 connecting the first through part to the first end part, wherein the second wiring line includes: 
a connection part 125 (Lee, Fig. 1) disposed on a second electrode 81 (Fig. 2, Lee2) of the respective semiconductor structure; and 
a second end part 125 extending toward a second edge part of the substrate further than a second line extending from a second outer surface opposite to the first outer surface of the respective semiconductor structure 103, wherein the first pad 171 includes a first region electrically connected to the first end part of the first wiring through the first insulating layer 151 & 155, and a second region protruding ( a top of column, Fig. 1, Lee) from the first edge part of the substrate by extending from the first region, and wherein the second pad 173 .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899